Citation Nr: 0937519	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-16 664	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an effective date prior to August 19, 1998 
for the award of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and May 2006 decisions by the 
agency of original jurisdiction (AOJ).

In July 2008, the Board remanded the Veteran's case, in part, 
to afford him an opportunity to appear a Board hearing.  In 
April 2009, he was notified of the time and place of the 
hearing.  See 38 C.F.R. § 20.704(b).  He failed to appear, 
however, and no motion for rescheduling has since been 
received.  Accordingly, the Board will process his appeal as 
though the request for hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d).

The Board's present decision is limited to the matter of the 
Veteran's entitlement to an effective date prior to August 
19, 1998 for the award of service connection for 
hypertension.  For the reasons set forth below, his claim for 
an initial rating in excess of 10 percent for hypertension is 
being REMANDED for additional development.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran was discharged from active military service 
in January 1969.

2.  VA first received what can reasonably be construed as a 
claim for service connection for hypertension on May 27, 
1997; the Veteran had hypertension at that time, and he 
continuously prosecuted his claim until the time that the 
claim was ultimately granted in August 2004.




CONCLUSION OF LAW

The proper effective date to be assigned for the award of 
service connection for hypertension is May 27, 1997.  
38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish an effective date earlier than 
August 19, 1998 for the award of service connection for 
hypertension.  He maintains that the effective date should be 
as early as January 1969.

I.  Preliminary Considerations

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the issue that is 
currently being adjudicated.  By way of a letter sent to the 
Veteran in March 2006, the RO informed the Veteran of factors 
taken into account when assigning an effective date for an 
award of disability benefits.  He was provided examples of 
evidence that could be considered in determining an effective 
date, and he was advised to inform VA of, or to submit, any 
further information or evidence that might bear on that 
determination.  Although the required notice was not provided 
until after the Veteran's claim was initially adjudicated, 
the claim was subsequently re-adjudicated in a December 2007 
supplemental statement of the case (SSOC), thereby correcting 
any defect in the timing of the notice.  See, e.g., Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires that VA make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the matter that is 
currently being adjudicated.  The outcome of this matter 
turns, not on a medical determination, but rather on a 
determination as to the date a claim for service connection 
was filed.  There is no need for a medical examination and/or 
opinion.  The Veteran's various applications for benefits are 
of record, as are all of the pertinent procedural documents.  
There is no suggestion on the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  No further development action is required.

II.  The Merits of the Veteran's Claim

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  See 38 C.F.R. § 3.400 
(2008) (to the same effect).  An exception to that rule 
applies if an application for benefits is received within one 
year from the date of a veteran's discharge or release from 
active service, and an award is made on the basis of that 
application.  In that situation, the effective date of the 
award is made retroactive to "the day following the date of 
discharge or release . . . ."  38 U.S.C.A. § 5110(b)(1) 
(West 2002).  See 38 C.F.R. § 3.400(b)(2) (2008) (to the same 
effect); Wright v. Gober, 10 Vet. App. 343, 347 (1997) 
(holding that § 5110(b)(1) "applies only to those awards of 
disability compensation actually based on a claim filed 
within one year after the veteran's separation").

In the present case, the Board finds that the evidence 
supports the assignment of May 27, 1997 as the effective date 
for the award of service connection for hypertension.  On 
that date, VA received a written submission from the Veteran 
wherein he indicated, among other things, that he suffered 
from "stress[-]related [h]ypertension" that was "duty 
related."  In the Board's view, that submission can 
reasonably be construed as a claim for service connection for 
hypertension.  Accordingly, and because the record 
demonstrates that the Veteran had hypertension at that time, 
and that he continuously prosecuted his claim until the time 
that the claim was ultimately granted in August 2004, the 
criteria for the assignment of an effective date of May 27, 
1997 have been satisfied.

The preponderance of the evidence is against the assignment 
of earlier date, however.  The record shows that the Veteran 
was discharged from active military service in January 1969, 
and that VA first received what can reasonably be construed 
as a claim for service connection for hypertension on May 27, 
1997; more than a year later.  Under governing law, outlined 
above, the effective date of his award can be no earlier than 
May 27, 1997.  To that extent, the appeal is denied.


ORDER

An effective date of May 27, 1997 is granted for the award of 
service connection for hypertension, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

The most recent SSOC addressing the issue of the Veteran's 
entitlement to an initial rating in excess of 10 percent for 
hypertension was issued in December 2007.  Additional 
evidence was thereafter added to the record in January 2009, 
when the appellate record was in the AOJ's possession.  
Because at least some of the additional evidence was 
"pertinent" to the issue remaining on appeal (in that it 
contained recorded blood pressure readings), the AOJ was 
required to review the evidence in the first instance and, if 
the claim remained denied, to issue the Veteran another SSOC.  
38 C.F.R. § 19.31(b)(1) (2008).  That was not done.  
Corrective action is therefore required.  38 C.F.R. § 19.9 
(2008).

The evidence of record indicates that the Veteran has applied 
for disability-based benefits from the Social Security 
Administration (SSA).  See VA clinical record, dated in 
December 1997 (showing that records were at that time sent to 
SSI per an ROI (release of information)/letter request).  
Thus far, it does not appear that any attempt has been made 
to obtain a complete copy of the medical records underlying 
the SSA's consideration of his claim.  Because the records 
from SSA could contain information pertinent to the issue 
remaining on appeal, efforts should be made to procure them.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2008).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187-188 (2002) (absent review, the possibility that SSA 
records could contain relevant evidence cannot be 
foreclosed).

Hypertension is evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.104, Diagnostic Code 7101.  Amendments 
to those criteria became effective on January 12, 1998.  See 
Schedule for Rating Disabilities; The Cardiovascular System, 
62 Fed. Reg. 65207-65224 (1997) (now codified at 38 C.F.R. 
pt. 4).  In light of the Board's conclusion that May 27, 1997 
is the proper effective date to be assigned for the Veteran's 
hypertension, both the "old" and "new" criteria must be 
considered in adjudicating his claim.  This should be 
accomplished on remand.

Records of the Veteran's VA treatment were last obtained in 
January 2009.  On remand, efforts should be made to obtain 
records of any relevant treatment he may have undergone since 
that time, in order to ensure that his claim is adjudicated 
on the basis of an evidentiary record that is as complete as 
possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to identify, and provide 
releases for (where necessary), any care 
providers who might possess new or additional 
evidence pertinent to his claim for an 
initial rating in excess of 10 percent for 
hypertension.  If the Veteran provides 
adequate identifying information, and the 
necessary releases, assist him in obtaining 
the records identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Any new or additional (i.e., non-duplicative) 
evidence obtained should be associated with 
the claims file.

2.  Ask the SSA to provide copies of any 
records in its possession pertaining to its 
consideration of the Veteran's application 
for SSA benefits, to include any medical 
records considered in making that award, 
following the procedures set forth in 
38 C.F.R. § 3.159.  Any new or additional 
(i.e., non-duplicative) evidence received 
should be associated with the claims file.

3.  Obtain copies of any records pertaining 
to relevant VA treatment the Veteran may have 
received since January 27, 2009, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The evidence obtained, if any, 
should be associated with the claims file.

4.  Thereafter, take adjudicatory action on 
the Veteran's claim for an initial rating in 
excess of 10 percent for hypertension.  In so 
doing, consider both the "old" and "new" 
criteria for evaluating hypertension.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997) and 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2008).  Also consider whether 
"staged" ratings are warranted pursuant to 
Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  If any benefit sought remains 
denied, furnish an SSOC to the Veteran and 
his representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, the "old" criteria for rating 
hypertension (38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997)) and a discussion of the 
relevant evidence received since the last 
SSOC was issued in December 2007.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


